Citation Nr: 0830124	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served in the United States Marine Corps Reserve 
from March 1960 to April 1963, including on active duty for 
training from June 1960 to December 1960.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the benefit sought on 
appeal.  


FINDING OF FACT


Any currently diagnosed PTSD is not shown to be causally or 
etiologically related to service and has not been attributed 
to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1131, 1154, 5103, 5103A, 5103A (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated June 2004 and December 2004, the first 
sent before initially deciding that claim in a rating 
decision dated August 2004.  Such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions, noted above.   In the 
letters, the RO acknowledged the veteran's claim, notified 
the veteran of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence.    

The content of such notice does not reflect compliance with 
the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
any information on disability ratings or effective dates.  A 
remand for additional notification is not necessary, however, 
because, as explained below, service connection is not 
warranted in this case.  The question of what disability 
rating or effective date to assign a grant of service 
connection is thus moot.


B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical and personnel records, post-service 
VA and private treatment records, and employment information.  
In a written statement submitted in March 2008, the veteran 
indicated that he had no additional evidence to submit.  

The RO did not conduct medical inquiry in support of the 
veteran's claim by affording the veteran a VA examination.  
Such action is unnecessary, however, given that the claims 
file includes a diagnosis of PTSD and a medical 
professional's opinion linking the PTSD to an alleged in-
service stressor.  The crucial question in this case involves 
a non-medical matter, namely, whether the alleged stressor 
actually occurred.

In sum, the record has been fully developed and it is 
difficult to discern what additional guidance VA could have 
provided the veteran regarding the evidence needed to 
substantiate his claim.  Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant). 


II.  Analysis of Claim

The veteran claims that he is entitled to service connection 
for PTSD.  He alleges that he developed PTSD secondary to 
stressors experienced during his six-month period of active 
duty for training in 1960 at Parris Island, South Carolina, 
at the hands of his drill instructor.      

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

The term "active service" includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or an acute myocardial infarction, a cardiac 
arrest or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the evidence of record satisfies the first 
element of a PTSD claim under 38 C.F.R. § 3.304(f), because 
it shows that the veteran has been diagnosed with PTSD.  More 
specifically, in letters dated December 2004, February 2005 
and May 2006, a private psychiatrist rendered such a 
diagnosis.  In a letter dated April 2006, a VA clinical 
psychologist rendered the same diagnosis.  

These letters also satisfy the second element of a PTSD claim 
under 38 C.F.R. 
§ 3.304(f), because therein, the psychiatrist and 
psychologist linked the veteran's PTSD to the physical and 
emotional abuse the veteran allegedly suffered during basic 
training at the hands of his drill sergeant. 

Having submitted a diagnosis of PTSD that is linked to the 
veteran's period of active duty for training, the Board must 
now determine whether the record contains credible supporting 
evidence that the claimed in-service stressors occurred 
during such training.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the veteran does not contend that he developed 
PTSD from stressors experienced while engaging in combat.  
Rather, according to written statements he submitted during 
the course of this appeal and his hearing testimony, 
presented in June 2008, during that time period, after 
experiencing a tough, but tolerable physical and mental 
indoctrination, he noticed that a particular drill 
instructor, Staff Sergeant M. (M.), was singling him out and 
commenting negatively, both privately and publicly, on his 
behavior, race, commitment and leadership abilities.  
Eventually, one night at lights out, M. ordered the veteran 
to an office and, behind a closed door, punched the veteran 
in the chest, pulled him off the floor where he was gasping 
for breath, and told him to return to squad bay and refrain 
from saying anything about the incident.  Then, on the 
veteran's birthday, M. publicly ridiculed the veteran, made 
him read his ten birthday cards to fellow recruits, asked the 
veteran if he played pool (one card mentioned that his father 
had gotten him a pool cue), ordered him to the pool room, 
which was off limit to recruits, and punched him twice in the 
solar plexus.  As a result, he fell to the floor and could 
not catch his breath.  M. then pulled the veteran up and 
warned him that if he said anything about the incident, he 
would kill him.  Finally, one day, while at the firing range 
and learning how to shoot from a sitting position, the 
veteran was having difficulty keeping his ankle on the 
ground.  M. thus stomped on the veteran's ankle causing it to 
snap.  Medical professionals later diagnosed a fracture, the 
residuals of which ultimately necessitated the veteran's 
early discharge from the Reserves.  Allegedly, the veteran 
was so humiliated as a result of M's continuous abuse, it 
ruined his self-esteem and many aspects of his life, 
including his promising college basketball career and 
personal relationships with others.   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, the veteran has admitted that, because he felt 
so uncomfortable regarding his drill instructor's alleged 
abuse, he did not tell anyone about it until approximately 
2002, when a fellow veteran suggested that the veteran file a 
claim with VA.  Given the veteran's silence regarding his 
stressors, it is impossible for VA to attempt to verify that 
they occurred by obtaining a written statement from a 
witness.  In addition, the veteran's service medical and 
personnel records include no information substantiating that 
the stressors occurred as alleged.  The personnel records 
show that the veteran received good conduct scores during 
active duty for training, which means that the abuse, 
assuming it actually occurred, had no effect on the veteran's 
performance of his duties at that time.  The veteran's 
service medical records confirm that the veteran fractured 
his right foot twice during service, but there is no 
indication that the initial injury, which occurred in August 
1960, resulted from someone stomping on it with force.  At 
that time, the veteran reported that he twisted it in the 
line of duty.  

In light of the foregoing, the Board finds that the veteran's 
PTSD symptoms have not been attributed to a verified in-
service stressor.  Based on this finding, the Board concludes 
that PTSD was not incurred in or aggravated by active 
service.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application and the claim of entitlement to 
service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.    



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


